Citation Nr: 1412891	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a right foot disability, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was afforded a hearing before a Decision Review Officer of the RO in April 2010 and a hearing at the RO before an Acting Veterans Law Judge in August 2011.  Transcripts of both hearings are of record.  The Veteran was informed by letter in June 2012 that the Acting Veterans Law Judge who presided at the August 2011 hearing is no longer is employed by the Board and of his options for another Board hearing.  He was also informed that if he did not respond to the letter within 30 days, the Board would assume that he did not desire another Board hearing.  He did not respond. 

When these issues were before the Board in September 2012, they were remanded for further development.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

REMAND

The Veteran contends that service connection is warranted for his bilateral foot disability because it was caused by his exposure to ionizing radiation in service as a result of being in the vicinity of nuclear warheads and nuclear waste.  He alleges that his VA physician told him that the claimed disabilities were possibly due to the alleged radiation exposure.  

In the September 2012 remand, the Board directed the originating agency to inform the Veteran that he should submit medical or scientific evidence, such as a statement from one or more of his physicians, indicating that his claimed disorders are disorders that can be caused by radiation exposure.  The RO sent the Veteran the required letter in December 2012.  The Veteran responded in January 2013 that his VA physicians would not testify on his behalf because they were afraid of losing their jobs.

The development provisions of 38 C.F.R. § 3.311 apply to radiogenic diseases, which include diseases for which the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Since the Veteran has stated that his VA physician has indicated that his claimed foot disorders are possibly due to radiation exposure, the Board finds that the provisions of 38 C.F.R. § 3.311 are applicable to these claims and that further development to comply with the provisions of that section is in order.

The Board further notes that the RO is currently responding to the Veteran's claim for service connection for prostate cancer, a disease specifically listed as a radiogenic disease under 38 C.F.R. § 3.311.  Much of the development required in response to that claim will also be applicable to the bilateral foot disability at issue in this appeal. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake all development required under 38 C.F.R. § 3.311, to include obtaining all available records pertaining to the Veteran's possible exposure to ionizing radiation in service and forwarding such records to the Under Secretary for Health for preparation of a dose estimate.

2.  Undertake any other development determined to be warranted.

3.  Readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


